DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a fuel cell vehicle comprising a fuel cell stack, a high voltage element, and an ion exchanger, wherein the ion exchanger includes a main body part and a cap part that is more rigid than the main body part is, and an inclined surface of an inclined part is inclined reward with respect to an upper side in a vertical direction, and when the ion exchanger is displaced rearward at the time of a frontal crash, a rear part in a lower end of the ion exchanger is slid along the inclined surface and is displaced in a diagonally upward direction.
Enjoji et al. (US 2003/0108784 A1) is considered to be the closest relevant prior art to independent claim 1.  Enjoji et al. discloses a fuel cell vehicle (Title) comprising a fuel cell stack (12), a high voltage element (82/84), and an ion exchanger (70).
However, Enjoji et al. does not disclose, teach, fairly suggest, nor render obvious the recited inclined surface of an inclined part being inclined reward with respect to an upper side in a vertical direction, and when the ion exchanger is displaced rearward at the time of a frontal crash, a rear part in a lower end of the ion exchanger is slid along the inclined surface and is displaced in a diagonally upward direction.  To the contrary, Enjoji et al. at best discloses an upwardly inclined fuel cell stack (as shown in Fig 8), and discloses that such an arrangement facilitates water drainage ([0070-0071]), and thus there does not appear to be any reasonable basis for the skilled artisan to invert, i.e. downwardly incline, the fuel cell stack as recited.
Nagaosa (US 2017/0096172 A1) is also considered to be relevant prior art to independent claim 1.  Nagaosa discloses a fuel cell vehicle (Abstract) comprising a fuel cell stack (10) and an inclined part (61) inclined rearward with respect to an upper side in a vertical direction (as shown in Fig 1).
However, Nagaosa does not disclose, teach, fairly suggest, nor render obvious the recited ion exchanger, nor an ion exchanger that is displaced rearward at the time of a frontal crash, wherein a rear part in a lower end of the ion exchanger is slid along the inclined surface and is displaced in a diagonally upward direction.  To the contrary, and assuming an ion exchanger were present in the vehicle of Nagaosa, Nagaosa explicitly discloses that when a serious collision occurs, the rear side fastening structure breaks so as to allow the fuel cell stack and rear side mount to strike the rear side fastening structure and move downward toward a shelter space underneath the passenger compartment, thereby preventing injury to an occupant ([0036-0037]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards upward displacement as recited.
Yamaguchi et al. (US 2018/0145349 A1) is also considered to be relevant prior art to independent claim 1.  Yamaguchi et al. discloses an ion exchanger (Title) comprising a main body part (3) and a cap part (5).
However, Yamaguchi et al. does not disclose, teach, fairly suggest, nor render obvious the recited ion exchanger having a cap part that is more rigid than the main body part is.  Furthermore, there does not appear to be any reasonable basis for the skilled artisan to be directed towards such.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        02/24/2021